PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KELLY, Graham
Application No. 16/094,925
Filed: October 19, 2018 
For: CHEMOTHERAPY IMPROVEMENTS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 26, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of August 10, 2020, which set a shortened statutory period for reply of three months. A three (3) month extension of time under 37 CFR 1.136(a) was filed on February 10, 2021.  The application became abandoned by operation of law on February 11, 2021.  The Office did not mail a Notice of Abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a response to the Examiner’s office action in the form of a proper Request for Continued Examination, a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay. 

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

This application is being referred to Technology Center AU 1627 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET